Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Final rejection mailed on 04/19/2022 has been withdrawn and new rejection has been made below.
Response to Amendment
 The amendment filed 04/05/2022 (hereafter “the amendment”) has been accepted and entered.
Claim Objections
Claim 1 is objected to because of the following informalities: “affixed” in line 11. For purpose of examination being “affixed” will be interpreted as being “attached or in contact with.” Same definition will be used for all the “affixed” terms in the following claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,13, and 21is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulstick (US5145109A).

Regarding claim 1, Faulstick teaches wherein a carton for storing and dispensing a rolled web of material, the carton comprising (Fig.1 shows package P used for storing and dispensing a rolled web material): 
a tubular roll storage container defined by a rear wall, a front wall, a first end wall, and a second end wall (see annotated fig.2 below where container is defined by rear wall, front wall and first and second end as labeled)
a closure that is hinged to the rear wall panel the closure comprising a top panel and a lid panel hinged thereto (see annotated fig. 2 where closure is defined by top panel, which made with combination of 118,102,84,102,118 and being hinged to the rear wall via 32 and lid panel being hinged thereto) and 
at least a first retaining device comprising (see annotated fig.2 of Faulstick below where first retaining device portion is from 84ep to 120o): 
a first portion  that is formed from the top panel and is hinged to the rear panel (see annotated Fig.2 shows first portion from 88 to 120 which is formed from the top panel, combination of 118,102,84,102,118, and being hinged to rear wall via 116 ); and a second portion hinged to the first end wall said first and second portions being affixed together (annotated Fig.2 shows below that second portion being 84ep to 88 which is hinged to the first end wall made of 36,44 and 68. annotated fig.2 shows the first and second portions being affixed together ),.

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Faulstick further teaches wherein the carton is a folded paperboard carton (“The box and lid walls are all formed from a single sheet, or blank, of corrugated paperboard that has been specially configured and creased and/or scored so as to be readily foldable along defined fold lines to provide the light-tight package P”- Faulstick, Col.2 lines 51-54)

Regarding claim 13, the references as applied to claim 2 above discloses all the limitations substantially claimed. Faulstick further teaches having a second retaining device, the second retaining device being formed at the opposite end of the tubular roll storage container to the first retaining device (see annotated fig.2 of Faulstick below for second retaining device opposite of the first retaining device ). 
Annotated fig.2 of Faulstick below

    PNG
    media_image1.png
    682
    999
    media_image1.png
    Greyscale

Regarding claim 21, the references as applied to claim 1 above discloses all the limitations substantially claimed. Faulstick further teaches wherein a blank for forming the carton according to claim 1(Fig.2 shows the blank that forms the carton in fig.2)
Response to Arguments
Applicant’s arguments, see page 10-11, filed 04/05/2021, with respect to the rejection(s) of claim(s) 1-2,13-14 and 22 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Faulstick (US5145109A) because the amendment made by the applicant changed the scope of claim 1 and all the claims which depend from claim 1 since depended claims inherit the limitations of the independent claim. 
Allowable Subject Matter
Claim(s) 3-10 and 22-28 allowed.
Claim 11-12,14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRINCE PAL/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735